134 U.S. 398 (1890)
GLENN
v.
FANT.
No. 357.
Supreme Court of United States.
Argued March 11, 1890.
Decided March 24, 1890.
ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*400 Mr. Charles Marshall and Mr. John Howard for plaintiff in error. Mr. Henry Wise Garnett and Mr. Conway Robinson, Jr., also filed a brief for plaintiff in error.
Mr. Walter D. Davidge and Mr. Martin F. Morris for defendant in error. Mr. Eugene Carusi and Mr. Reginald Fendale were also on the brief for defendant in error.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
No bill of exceptions was taken in this case, nor was there any finding of facts by the Supreme Court of the District of Columbia, nor any case stated by the parties analogous to a special verdict and stating the ultimate facts of the case, presenting questions of law only. What is styled here an "agreed statement of facts" is an agreement as to certain matters, and that the parties might refer to and rely upon any and all grounds of action or defence to be found in two voluminous exhibits, marked X and Y, being the records of two equity causes in other courts, including all the pleadings and evidence, as well as the orders and decrees therein. The effect of some of that evidence and of the conclusions of fact to be drawn from it is controverted. It is impossible for us to regard this stipulation as taking the place of a special verdict of a jury, or a special finding of facts by the court, upon which our jurisdiction could properly be invoked to determine the questions of law thereon arising. And while the case is governed by the rule laid down in Campbell v. Boyreau, 21 How. 223, yet, even if the statutory provisions in relation to the trial of causes without the intervention of a jury by the Circuit Courts of the United States were applicable, the result upon this record would be the same. Raimond v. Terrebonne Parish, *401 132 U.S. 192; Andes v. Slauson, 130 U.S. 435; Bond v. Dustin, 112 U.S. 604; Lyons v. Lyons Bank, 19 Blatchford, 279.
The judgment must be
Affirmed.